IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

JOHNNY WELCH,                          NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-2736

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed July 9, 2015.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Johnny Welch, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of habeas corpus is denied on the merits.

ROBERTS, C.J., THOMAS and RAY, JJ., CONCUR.